     Case 3:19-cv-00749-MMD-CLB Document 3 Filed 05/11/20 Page 1 of 2



1
2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4     THOMAS LAMONT WILLIAMS,
5                                             Plaintiff,
6            v.                                                   3:19-cv-00749-MMD-CLB
7     ALPINE HAVEN, et. al.,                                      ORDER
8                                         Defendants.
9    I.     DISCUSSION
10          Plaintiff, who is a prisoner in the custody of Washoe County Sheriff’s Office, has
11   submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff
12   has neither paid the full filing fee for this matter nor filed an application to proceed in forma
13   pauperis.
14          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
15   complete an application to proceed in forma pauperis and attach both an inmate account
16   statement for the past six months and a properly executed financial certificate. The court
17   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter
18   of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file
19   an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for
20   this action. If plaintiff chooses to file an application to proceed in forma pauperis he must
21   file a fully complete application to proceed in forma pauperis.
22   II.    CONCLUSION
23          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
24   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
25   as well as the document entitled information and instructions for filing an in forma pauperis
26   application.
27           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
28   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
     Case 3:19-cv-00749-MMD-CLB Document 3 Filed 05/11/20 Page 2 of 2



1    the correct form with complete financial attachments in compliance with 28 U.S.C. §
2    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
3    fee and the $50 administrative fee).
4           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
5    the court will enter a report and recommendation to dismiss this action.
6           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
7    (ECF No. 1-1), but shall not file it at this time.
8           DATED: May 11, 2020
9
10                                                _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
